DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claim 57) in the reply filed on 2/23/2022 is acknowledged.
Applicant’s election without traverse of:
(i) the copolymer of claim 49 (polyalkylene glycol backbone, with vinyl acetate moieties covalently attached; PEG-g-PVAc of Examples 1-10, used in Example 2 for perfume capsules, falls within this recited genus);
(ii) perfume / perfume raw materials;
(iii-d) the benefit agent is both encapsulated and partially embedded in the graft copolymer; and
(vi) fabric,
in the reply filed on 2/23/2022 is acknowledged.
Claims 38-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 57 is objected to because of the following informalities:  This claim, drawn to the elected method, depends from a withdrawn claim, drawn to a non-elected product.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 57 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boeckh et al. (WO 2007/138054 A1; 2007), as evidenced by (or in view of) Bartolini et al. (“Encapsulation of small molecules by poly(ethylene glycol)-graft-poly(vinyl acetate) unimer micelles”; 2016; Jun 1; https://ecis2016.org/sites/default/files/abstracts/Bartilonini.pdf; 12/13/2019 IDS reference, Cite No. 2).
Boeckh teaches laundry detergent compositions comprising amphiphilic graft polymers based on water soluble polyalkylene oxides (A) as a graft base and side chains formed by polymerization of a vinyl ester component (B) (abstract; 1:8-10).  Preferred graft bases (A) are the polyethylene glycols (A1) (4:21).  The vinyl ester component (B) may consist advantageously of (B1) vinyl acetate, which is particularly preferred (4:26-28).  
Owing to the marked amphiphilic character of the inventive graft polymers, they have favorable interface properties; they can be used advantageously in washing and cleaning compositions, where they support the removal of hydrophobic soils from textile or hard surfaces (10:35-38). Cleaning compositions include laundry detergents, fabric softeners and fabric treatment liquids (13:21-23).  The present invention includes a method for cleaning a targeted surface; including Applicant elected fabric, dishes and hard surfaces; the method includes the step of contacting the composition comprising the modified polyol compound, in neat form or diluted in wash liquor, with at least a portion of a targeted surface.  Thus, placing the compositions in contact with textiles (Applicant elected fabric)/fabric during laundry/after washing, or placing in contact with surfaces (cleaning of dishes is discussed at 13:16-19) is taught.
Graft polymer examples 1-6 (pp. 15-18) use polyethylene glycol (molecular weights 4000, 6000, 9000 & 12,000) as graft base, and vinyl acetate is polymerized to give various PEG-g-PVAc graft polymers, having PEG as backbone (Applicant elected graft copolymers).  Amounts of polymer used concentrations range from 1.8-3.2% in Liquid Laundry Detergent (pp. 24-25; Example 9, A, B, C & F); additives include whitening agent (benefit agent, per withdrawn claim 43) and perfume (Applicant elected benefit agent of withdrawn claim 46); water is added to give balance of 100%.  Dishwasher Detergents of Example 11 (p.26) use polymer (amphiphilic graft polymer of any of Examples 1-6) in the range from 0.05-10%, and include examples at 1, 2.5, 5 and 10.0 %, along with Applicant elected perfume as well as enzymes, etc. (benefit agents per withdrawn claims 43, 46) and water to give a balance of 100%.
The Examiner notes that the same polymer is taught, and is combined with water (required by claim 38) and a benefit agent in various exemplary compositions documented from Boeckh.
Although the recited property of “self-assembling” graft co-polymer not explicitly discussed, the Examiner notes that the self-assembly of the same graft co-polymer elected by Applicant is construed as a property of the various 0.05-10% concentrations of PEG-g-PVAc in aqueous solution, absent evidence to the contrary.
The recited structure of “particles comprising at least one self-assembling graft co-polymer and a benefit agent” is not explicitly discussed by Boeckh.  However, formulations containing the graft copolymer and a benefit agent (e.g., Applicant elected perfume or an enzyme or whitening agent) are clearly taught. The Examiner considers the required “benefit agent being encapsulated in or partially embedded in the self-assembled graft co-polymer” to be characteristically organized in the aqueous formulations taught, containing the elected graft co-polymer, in an amount from 0.05-10% and at least one of the benefit agents.
In support of this position, the Examiner notes that the Bartolini abstract discusses single chain nanoparticles, which are typically obtained by the self-folding of polymer chains with small pendant groups of longer side chain PEG-g-PVAC form unimolecular nano-objects (particles), that are obtained by the self-folding of the polymer chains as a result of intra-chain interactions.  In this work, we report on the formation of unimer micelles composed of amphiphilic poly(ethylene oxide)-graft-poly(vinyl acetate) copolymers with an extremely low degree of grafting that undergo self-folding in water driven by hydrophobic interactions only. This results in the formation of unimer micelles with a hydrodynamic diameter of about 20 nm. With respect to the typical linear complex-structured polymer chains, this material is best suitable for technical applications because of the simple molecular architecture and stability of unimeric micelle suspensions up to 100 mg mL-1.  The so-obtained single-chain globular particles are able to swell upon loading with small hydrophobic molecules therefore promoting micellar solubilization of flavors or drugs, which could be of interest in the food and pharmaceutical industry.

    PNG
    media_image1.png
    593
    1469
    media_image1.png
    Greyscale

This abstract establishes that PEG-g-PVAc self-folds in water (self-assembly property of claim 38), forming particles.  In the presence of small hydrophobic molecules, a loading process occurs resulting in encapsulation and/or embedding of the loaded compounds in the PEG-g-PVAc particles, resulting in a larger particle.  
The skilled artisan would have recognized this process only is taught to require water and the compound(s) being loaded.  Accordingly, this teaching supports the premises that 1) self-assembly occurs when PEG-g-PVAc is dissolved in water; and 2) in the presence of a benefit agent (e.g., Applicant elected perfume, or an enzyme or a whitening agent; a situation present in the aqueous formulations taught), that the recited structure required by claim 38 will form.  Thus, absent to the contrary the required benefit agent encapsulated in and/or partially embedded in PEG-g-PVAc structure is considered characteristic of the compositions taught.
The teachings of Boeckh are construed as anticipatory of the method of claim 37.  However, the rejection relies on the recited “self-assembling” property of PEG-g-PVAc, and inherency of the required benefit agent encapsulated in and/or partially embedded in PEG-g-PVAc structure forming in solution, supported by the Bartolini abstract/figure.  The prior art seems to be identical to the claimed requirements, except Boeckh is silent about these two inherent characteristics.  MPEP 2112 (III) authorizes simultaneous rejections being made under 102 and 103 in this case.  Accordingly, the alternative obviousness rejection is also applied.
Furthermore, even if evidence were shown that either of the properties were not present in Boeckh formulations, the teachings of Bartolini establish PEG-g-PVAc has these properties.  It would have been obvious to explore loaded benefit agents into the self-folded PEG-g-PVAc for use in the Boeckh formulations taught, motivated by the reasonable expectation of delivery of the benefit agent (e.g., fragrance), to fabrics.  Study of concentrations, the hydrophobicity of the carried material, concentrating fragrance and PEG-g-PVAc (based on recognized high concentration stability of Bartolini unimer micelles) before adding additional ingredients, etc., would have been motivated in a process to formulate the carrier particles of Bartolini in the Boeckh formulations, to achieve the claimed invention via routine optimization of conditions to repeat what Bartolini teaches.  By carrying a benefit agent, delivery to fabric would have been reasonably expected to be enhanced over generic dissolution in solution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 15, 24-25 of U.S. Patent No. 10,538,631. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recite compositions and benefit agent delivery particles, when water is present (see claims 1, 24, 25), the patent claims anticipate instant (withdrawn) claim 38, required in the method of claim 57, whereas the instant claims require a step of contacting a fabric or surface, which is not a step of the patent claims.  However, the method step of contact with fabric or a surface is disclosed for the claimed compositions and benefit agent delivery particles (see 22:61-67), which would have been an obvious application of the patented product claims, giving embodiments within the scope of instant claim 57. Thus, the instant claimed method is obvious over the patented products, in view of the disclosed identical use.
See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 97 USPQ2d 1797: We held that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. (p. 1800) …Thus, the holding of Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use,” extends to any and all such uses disclosed in the specification of the earlier patent. (p. 1801).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611